Citation Nr: 1218411	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  93-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total rating based on individual unemployment (TDIU) due to service-connected disabilities, prior to January 24, 1999.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted a TDIU effective January 24, 1999.  In a February 2006 decision, the Board denied the claim of entitlement to a TDIU prior to January 24, 1999.  

The Veteran appealed the Board's February 2006 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in November 2007, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  In a November 2008 decision, the Board again denied the claim for a TDIU prior to January 24, 1999.  In a July 2010 memorandum decision, the Court set aside that part of the Board's decision and remanded the issue to the Board for readjudication.  In December 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

In August 2008, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.


FINDINGS OF FACT

1.  Prior to January 24, 1999, the Veteran's service-connected disabilities were chronic gastrointestinal disorder, peptic ulcer disease (PUD), rated 30 percent disabling; pterygium, rated as 0 percent disabling; and bilateral hearing loss, also rated as 0 percent disabling.  The combined evaluation was 30 percent.

2.  The Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation prior to January 24, 1999.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities prior to January 24, 1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's TDIU claim was merged with earlier claims adjudicated prior to the enactment of VCAA and he was not issued specific notice as to the evidence necessary to support his claim.  However, the February 2003 statement of the case (SOC) and subsequent April 2005 and December 2011 supplemental statements of the case (SSOC), as well as the Board's prior remands, informed him of the applicable law and regulations as well as the information necessary to substantiate his claims and what the evidence had to show to establish entitlement.  Moreover, statements submitted by the Veteran throughout the appeal demonstrate his actual knowledge of the evidence necessary to substantiate a TDIU claim.  Therefore, the Board is confident that any notice deficiencies do not affect the essential fairness of the adjudication, and the presumption of prejudice is rebutted.  Accordingly, no further discussion of the VCAA with regard to this claim is required.

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and private evaluations and treatment records are of record.  Multiple written statements from the Veteran's friends regarding their observations of his symptoms are also of record, as well as records from the Social Security Administration (SSA).  The record further includes a transcript of the Veteran's testimony at a personal hearing, as well as his written contentions regarding his claim.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

Finally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, it is concluded VA's notice and assistance obligations have been fulfilled.  

Analysis

The Veteran and his representative contend that he was unable to work prior to January 24, 1999, due to his service-connected gastrointestinal disability.  During the course of his appeal, the Veteran has not contended that either his service-connected pterygium or bilateral hearing loss rendered him unable to maintain substantially gainful employment for this time period.  Indeed, there is no evidence of record suggesting that either disability had any impact on the Veteran's employability prior to January 24, 1999.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Prior to January 24, 1999, the Veteran's service-connected disabilities were chronic gastrointestinal disorder, peptic ulcer disease, rated 30 percent disabling; pterygium, rated as 0 percent disabling; and bilateral hearing loss, also rated as 0 percent disabling.  The combined evaluation was 30 percent.  Thus, his service-connected disabilities did not meet the schedular criteria for a TDIU rating (i.e. that a veteran must have one service-connected disability rated at 60 percent or higher or two or more service-connected disabilities, with one disability rated at 40 percent or higher, with a combined rating of 70 percent or higher).  As such, the criteria for a total rating under the provisions of 38 C.F.R. § 4.16(a) were not met prior to January 24, 1999.  

Notwithstanding, it is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected condition and advancing age, which would justify a total rating based upon individual unemployability, due solely to the Veteran's service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In accordance with 38 C.F.R. § 4.16(b), the Board remanded the Veteran's claim in December 2010 for consideration of an extraschedular grant of TDIU for the period prior to January 24, 1999.  

After carefully reviewing all the evidence of record, the Board concludes that the preponderance of the evidence does not demonstrate that the Veteran's service-connected disabilities, when considered in association with his educational attainment and occupational background, rendered him unable to secure or follow a substantially gainful occupation prior to January 24, 1999.  

In this respect, the Board acknowledges the July 1992 private gastroenterologist's evaluation, six October 1994 statements from friends of the Veteran's and an October 2003 private individual unemployability assessment on the Veteran's behalf.  The July 1992 private physician's evaluation states that the Veteran had significant peptic ulcer disease.  The gastroenterologist did not opine on the Veteran's employability as a result of his PUD.  The written statements from friends who had known the Veteran varying amounts of time attested to their personal observations of his gastrointestinal symptoms.  Most described his symptoms as severe and stated that he was unable to work because of these symptoms.  The October 2003 individual unemployability assessment was conducted by a private vocational specialist who had reviewed the Veteran's claims files and interviewed him via telephone.  The examiner noted that medical records showed the Veteran's service-connected gastrointestinal disability was problematic since 1991.  The examiner noted the Veteran's symptoms of nausea, bloating and cramping after eating, unpredictable episodes of diarrhea/fecal incontinence, abdominal pain and excessive gas during this period and that his symptoms caused him to miss so much work during this period that he was unable to meet the earnings requirement to be considered for Social Security disability benefits.  He opined that the Veteran's PUD alone, without consideration of his age or nonservice-connected disabilities caused him to be unable to engage in any substantial gainful employment from at least December 1991.  The examiner noted that, in the past as a Social Security Administration Vocational Expert, he had testified on numerous occasions that individuals in similar situations were unable to work in any occupation due to their unreliability in job performance, production and attendance.  

In August and November 2011, the Director of Compensation and Pension Services (C&P) completed administrative review for consideration of an extraschedular grant of TDIU for the period prior to January 24, 1999.  The Director of C&P concluded that a review of all the available evidence failed to show that the Veteran's service-connected gastrointestinal disease created significant functional restrictions during the period prior to January 24, 1999 or that the condition interfered with his past employment.  The Director of C&P noted the evidence of record did not show any hospitalizations, surgeries, or emergency treatment for this condition and that the objective findings in treatment records and VA examinations during this time period did not demonstrate that the Veteran's service-connected gastrointestinal condition alone prevented him from engaging in all types of work related activities prior to January 1999.  

The Board finds the Director of C&P's August and November 2011 analysis persuasive.  It is observed the October 2003 private assessment indicates the Veteran was denied SSA disability benefits merely because he had not worked enough hours to be eligible for such.  Records from SSA, however, show he was actually denied benefits in November 1993 because it was determined that his gastrointestinal disability was controlled, there was no other conditions which limited his ability to work and his overall condition did not meet the basic definition of disability as defined by SSA.  Moreover, VA and private treatment records, dating from October 1991 to early January 1999, as well as VA examination reports dated in March 1991, January 1994 and May 1996, show the Veteran's gastrointestinal disability did not cause anemia or significant weight loss during this period.  Several treatment records indicate that his condition was relieved by medication.  Likewise, although the July 1992 private examiner opined that the Veteran had "significant" PUD, he did not opine on his employability.  Finally, while the Board finds the October 1994 written statements credible, the Veteran's friends are not competent to be able to state whether his service-connected gastrointestinal condition alone rendered him unable to be gainfully employed.

The Board finds the record does not demonstrate that the Veteran's service-connected disabilities alone, without consideration of his nonservice-connected disabilities, are of such severity as to solely preclude his participation in all forms of substantially gainful employment.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities under the provisions of 38 C.F.R. § 4.16(b) is not warranted prior to January 24, 1999.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 57 (1990).


ORDER

Entitlement to TDIU prior to January 24, 1999, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


